Citation Nr: 1242992	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-32 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

F. Yankey, Counsel






INTRODUCTION

The Veteran served on active duty from June 1956 to July 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are a right total knee replacement, rated as 30 percent disabling; a left total knee replacement, rated as 30 percent disabling; diabetes mellitus (DM), type II, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, associated with DM, type II, rated as 10 percent disabling; peripheral neuropathy of the left lower extremity, associated with DM, type II, rated as 10 percent disabling; bilateral tinnitus, rated as 10 percent disabling; erectile dysfunction, rated as noncompensably disabling; and bilateral hearing loss, rated as noncompensably disabling; his combined disability rating is 80 percent.

2.  The evidence of record illustrates that the Veteran worked as a truck driver/delivery man until March 2003.

3.  The evidence of record indicates that the Veteran is likely unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.




CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for the assignment of TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for entitlement to a TDIU.

Legal Criteria

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2012).
Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2012) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Analysis

The Veteran is currently service-connected for the following disabilities: a right total knee replacement, rated as 30 percent disabling; a left total knee replacement, rated as 30 percent disabling; diabetes mellitus (DM), type II, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, associated with DM, type II, rated as 10 percent disabling; peripheral neuropathy of the left lower extremity, associated with DM, type II, rated as 10 percent disabling; bilateral tinnitus, rated as 10 percent disabling; erectile dysfunction, rated as noncompensably disabling; and bilateral hearing loss, rated as noncompensably disabling.  The combined disability rating of all the service-connected disabilities is 80 percent.  Although the Veteran does not have one disability rated as 40 percent disabling, his peripheral neuropathy of the lower extremities is associated with his DM.  Therefore, he meets the schedular criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a).

The record reflects that the Veteran is currently 75 years old, and that he completed high school and one year of college.  He never had any other education or vocational training.  The Veteran previously worked for approximately twenty-six years as a truck driver.

In his claim for TDIU, filed in February 2009, the Veteran stated that he was unable to work due to complications from his bilateral knee disability, his DM, and his peripheral neuropathy.  He reported that he last worked full-time, as a truck driver, in November 1999, and part-time, as a delivery driver, in September 2003.  In a Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21-4192), completed in June 2009, it was noted that the Veteran last worked part-time as an auto parts delivery man in March 2003, and that he stopped working because he no longer needed to work.

In his December 2009 notice of disagreement, the Veteran reported that as a result of his bilateral lower extremity disabilities, he had great difficulty driving, standing, and walking for extended periods of time.

The Veteran was afforded a VA examination in June 2010 to evaluate his service-connected disabilities and their effect on his ability to maintain gainful employment.  The Veteran complained of pain, limitation of motion, instability, and swelling in the knees.  He also complained of leg weakness, paresthesias and numbness, related to his peripheral neuropathy of the lower extremities.  

The examiner noted that the Veteran's bilateral knee disability and peripheral neuropathy caused the following functional limitations, which affected him occupationally: decreased concentration; decreased mobility; problems with lifting and carrying; difficulty reaching; lack of stamina; weakness; increased fatigue; inability to sit or stand in one place for more than a few minutes at a time; lack of stamina; and decreased concentration.  The examiner also noted that the Veteran had a gait abnormality, due to his peripheral neuropathy of the lower extremities.  The Veteran reported experiencing decreased concentration, increased fatigue, and decreased stamina, due to his DM.  

The examiner opined that the Veteran would have difficulty securing and maintaining gainful employment due to the following functional limitations: decreased stamina; increased fatigue; difficulty with reaching, lifting and carrying; and his inability to sit or stand in one place for more than a few minutes at a time.

Based on the foregoing, and affording the Veteran the benefit of the doubt, the Board finds that the competent medical evidence of record supports that the Veteran is precluded from engaging in substantially gainful employment as a result of his service-connected disabilities.  The evidence of record indicates that the Veteran previously worked as a truck driver, but that he has not worked since 2003.  Although he does not currently have one service-connected disability rated as 40 percent disabling, he has several service-connected disabilities of common etiology, which together, give him a combined rating of 80 percent, which is indicative of significant impairment of health.  Furthermore, as discussed in detail above, and as determined by the June 2010 VA examiner, the Veteran's DM, associated peripheral neuropathy of the lower extremities, and bilateral knee disability result in significant impairments in the Veteran's ability to maintain substantially gainful employment.  In this regard, the June 2010 examiner opined that the Veteran would have difficulty securing and maintaining gainful employment, due to decreased stamina; increased fatigue; difficulty with reaching, lifting and carrying; and his inability to sit or stand in one place for more than a few minutes at a time.  Again, the Board is influenced by the fact that the Veteran previously worked as a truck driver and auto parts delivery man, professions that would require him to be able to reach, lift, carry, and sit in one place while driving for an extended period of time.  

The June 2010 examiner's opinion is probative, as it is definitive and is based on a clinical assessment of the Veteran, and a review of the Veteran's claims file and medical history.  Accordingly, the opinion is found to carry significant weight.  The Board notes that the factors taken into consideration when assessing the probative value of a medical opinion are the physician's access to the claims files and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 49 (2000).  Essentially, the most probative evidence of record indicates that Veteran would likely be unable to secure substantially gainful employment due to his DM, peripheral neuropathy of the lower extremities and bilateral knee disability.

The Board would like to point out that the term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The critical issue for consideration is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In this case, the evidence reflects that the Veteran's DM, peripheral neuropathy, and bilateral knee disabilities present significant obstacles with respect to the Veteran's employability, essentially rendering him unemployable as defined for VA purposes.

There can be no doubt that further inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

In summary, as it appears that the Veteran's service-connected DM, peripheral neuropathy, and bilateral knee disabilities preclude him from securing or maintaining substantially gainful employment, the criteria for entitlement to a TDIU have been met.  Accordingly, entitlement to TDIU is warranted.



ORDER

The claim for a TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


